Pursuant to Ind. Appellate Rule 65(D),                             Aug 19 2013, 5:41 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                  GREGORY F. ZOELLER
Marion County Public Defender Agency              Attorney General of Indiana
Indianapolis, Indiana
                                                  GEORGE P. SHERMAN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

YONI SOLIS,                                       )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 49A02-1212-CR-971
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Carol J. Orbison, Judge
                           Cause No. 49G22-1112-FA-87521



                                       August 19, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


GARRARD, Senior Judge
          Yoni Solis appeals his convictions and sentence for molesting his girlfriend’s

young daughter. We affirm.

          In September 2005, Concepcion Olivares left her husband Armando Nabor and

took their two-year-old daughter Y.N. with her. At the time, Olivares was pregnant with

their second daughter. While Y.N. was still two, Nabor found them and was allowed to

visit Y.N. regularly for a few months. Olivares and Y.N. then disappeared again, and

after that Nabor saw Y.N. only when he could find her and when Olivares would allow it.

          Y.N. and her sister later lived in Mexico with Nabor’s mother, but Olivares then

took them without informing Nabor. He later found them in Indianapolis, but Olivares

did not allow him to see his daughters much and told them he was just a friend. Nabor

hired an attorney, and by March 2011, he exercised regular parenting time with the girls.

          Meanwhile, Solis began a relationship with Olivares in December 2009 and lived

with her and her children as a family.1 When Y.N. was seven, Solis molested her several

times. He performed oral sex on her, put his fingers inside her vagina and anus, made her

touch his penis, and kissed her body. Y.N. responded by kicking, pushing, and running

away from him, hiding under the bed, and telling him to stop and to go away.

          As a result of the molestations, Olivares took her children and moved in with her

mother in June 2011. She told Nabor about the abuse and took Y.N. to a hospital. There,

Olivares agreed to a safety plan in which Y.N. would have no unsupervised contact with

Solis. The police were unable to locate Solis, and a warrant was later issued for his

arrest.

1
    Olivares had a third child before meeting Solis and soon had a fourth child with him.
                                                       2
       Despite moving out, Olivares continued to talk with Solis on the phone. When she

told him what Y.N. had said about him, he was scared and said he was going to move to

Chicago. Olivares did not like living with her mother, and Solis subsequently arranged

for her and the children to move into an apartment. At some point, Solis moved into the

apartment as well and resumed molesting Y.N. He put his finger inside her vagina,

touched her anus, and kissed her on the mouth.

       Nabor knew Solis was to have no contact with Y.N. but saw him around the

apartment when he went to get his daughters. Y.N. denied to her father that Solis was

living there because Olivares told her that if she said anything, the police would take her

family away. When Nabor saw Solis around the apartment again, Y.N. admitted he was

living with them and later told her father that he was still touching her. Nabor called the

police. When the police went to the apartment, Solis fled out the back door but was

detained. He gave the police a fake name, but he was identified by his tattoos.

       The State charged Solis with seven counts of child molesting, four as Class A

felonies and three as Class C felonies. On the first day of his jury trial in October 2012,

Solis informed the trial court of his intent to introduce evidence that Nabor had

immigration problems and wanted to use his children as a reason to stay in the country.

The State asked the court to prohibit evidence of Nabor’s immigration status. In a

preliminary ruling, the court said, “I don’t see what the immigration issue has to do with

this, and I won’t allow it.” Tr. p. 33.

       During trial, after the State’s direct examination of Nabor, Solis made an offer of

proof concerning the admissibility of Nabor’s immigration issues. Outside the jury’s

                                            3
presence, Solis elicited evidence from Nabor that he had had immigration issues since

2006 when he was arrested for public intoxication and that a deportation proceeding was

scheduled for July 2013. Nabor acknowledged that his attorney told him that showing he

had family in the United States would help in the immigration proceedings. Solis asked,

“So, establishing being their father and being the person that they live with would help

you in your Immigration proceedings; isn’t that correct?” Id. at 124. Nabor responded,

“That’s right.” Id. The State immediately followed up with:

      Q.     Armando, if your children lived with their mother and not with you,
             your Immigration issues would be affected the same; is that right?
      A.     That’s right.
      Q.     So, they don’t have to live in your home in order for you to avoid
             being deported?
      A.     Yes.
      ....
      Q.     And in fact, you told the defense attorneys in this case at a
             deposition that you haven’t talked to your lawyer about this case and
             [Y.N.]?
      A.     No.

Id. at 124-25. The court again prohibited the evidence.

      Solis later asked Olivares, outside the jury’s presence, why Nabor came back

around to see his children. Olivares said Nabor told her he wanted to see his daughters

and needed proof that he had children in the country in order to stay in the country. The

court again ruled that evidence about Nabor’s immigration issues was inadmissible.

      The jury found Solis guilty as charged, and the court sentenced him to an

aggregate term of eighty years, with seventy years executed and ten years suspended.




                                            4
           Solis now appeals, raising two issues for our review: (1) whether the trial court

violated his constitutional rights by excluding evidence of Nabor’s immigration issues,

and (2) whether his sentence is inappropriate.

                                     I. EXCLUSION OF EVIDENCE

           Solis contends the exclusion of evidence of Nabor’s immigration issues violated

his constitutional rights to confrontation,2 to have a jury determine the facts,3 and to

present a defense.4           These constitutional rights, however, are subject to reasonable

limitations placed at the discretion of the trial court. See Standifer v. State, 718 N.E.2d

1107, 1110 (Ind. 1999) (“A criminal defendant’s Sixth Amendment right to confront

witnesses is nevertheless subject to reasonable limitations placed at the discretion of the

trial court to address concerns about harassment, prejudice, confusion or interrogation on

issues only marginally relevant.”).

           Solis argues the trial court should not have prohibited him from cross-examining

Nabor on his immigration issues or otherwise excluded such evidence. Specifically, Solis

intended to challenge the credibility of both Y.N. and Nabor by showing that Nabor faced

deportation proceedings, learned from his attorney that having his daughters living with

him would help him stay in the country, and thus convinced Y.N. to falsely accuse Solis

of molesting her so that Nabor could gain custody.



2
    Solis cites the confrontation clauses of both the federal and state constitutions.
3
 Solis cites Article 1, Section 19 of the Indiana Constitution, which states, “In all criminal cases
whatever, the jury shall have the right to determine the law and the facts.”
4
    Solis cites the federal due process, compulsory process, and confrontation clauses.
                                                         5
       Solis’s offer of proof, however, failed to show this alleged ulterior motive.

Although Nabor admitted that he faced deportation proceedings and that his attorney told

him having family in the country would help his case, he also stated that it did not matter

whether his daughters lived with him or Olivares. Indeed, he had not even spoken to his

attorney about Solis’s abuse of Y.N. Solis’s questioning of Olivares similarly failed to

produce the desired testimony. Olivares simply stated that Nabor told her he needed

proof that he had children in the country. None of this evidence shows any ulterior

motive for the accusations or any bias or prejudice on the part of Y.N. or Nabor.

       Solis nonetheless argues that Nabor gave evidence of an ulterior motive by

responding affirmatively when asked, “So, establishing being their father and being the

person that they live with would help you in your Immigration proceedings; isn’t that

correct?” Tr. p. 124 (emphasis added). This argument fails for the simple fact that Nabor

immediately clarified that whether his daughters lived with him had no bearing on his

immigration issues.

       We therefore conclude that the trial court did not abuse its discretion by excluding

evidence of Nabor’s immigration issues. See Kirk v. State, 797 N.E.2d 837, 840-41 (Ind.

Ct. App. 2003) (trial court did not abuse discretion in restricting scope of cross-

examination where offer of proof failed to show victim had any ulterior motive in

accusing defendant of sexual misconduct), trans. denied.

                           II. INAPPROPRIATE SENTENCE

       Solis also contends his sentence is inappropriate. Although a trial court may have

acted within its lawful discretion in imposing a sentence, Article 7, Sections 4 and 6 of

                                            6
the Indiana Constitution authorize independent appellate review and revision of sentences

through Indiana Appellate Rule 7(B), which provides that a court “may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing

Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218

(2007)).    The defendant has the burden of persuading us that his sentence is

inappropriate. Id.

       We first look to the statutory ranges established for the classes of the offenses.

Solis was convicted of four Class A felonies and three Class C felonies. The statutory

range for a Class A felony is between twenty and fifty years, with the advisory sentence

being thirty years. Ind. Code § 35-50-2-4 (2005). The statutory range for a Class C

felony is between two and eight years, with the advisory sentence being four years. Ind.

Code § 35-50-2-6(a) (2005). The trial court sentenced Solis to an aggregate term of

eighty years, with seventy years executed and ten years suspended, and designated him a

credit restricted felon.

       We next look to the nature of the offenses and Solis’s character. Although Solis’s

presentence investigation report reveals no prior criminal history, the nature of the

offenses alone justifies the sentence imposed by the trial court. Solis abused a position of

trust to repeatedly molest his girlfriend’s young daughter over an extended period of

time. Y.N. kicked, pushed, and ran away from him, hid under the bed, and told him to

stop and to go away, but Solis nonetheless continued a pattern of abuse. In addition, it

                                             7
speaks volumes of his character that he moved back into the home and continued to

subject Y.N. to abuse even after she was examined at the hospital and the police began its

investigation. Solis has failed to persuade us that his sentence is inappropriate.

       We therefore affirm Solis’s convictions and sentence.

NAJAM, J., and VAIDIK, J., concur.




                                              8